In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                             No. 18-435V
                                       Filed: January 21, 2021
                                           UNPUBLISHED


    MIRANDA SELLERS,                                            Special Master Horner

                          Petitioner,
    v.                                                          Damages Decision Based on Proffer;
                                                                Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                     Injury Related to Vaccine
    HUMAN SERVICES,                                             Administration (SIRVA)

                         Respondent.


Michael Patrick Milmoe, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                 DECISION AWARDING DAMAGES 1

      On March 23, 2018, Miranda Sellers filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (SIRVA). (ECF No. 1, p. 1.)

        On November 19, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. On January 19, 2021, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded $72,500.00.
(ECF No. 51, p. 1.) In the Proffer, Respondent represented that Petitioner agrees with
the proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled
to an award as stated in the Proffer.




1
   Because this unpublished decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $72,500.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3


IT IS SO ORDERED.


                                                          s/Daniel T. Horner
                                                          Daniel T. Horner
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     2
                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

MIRANDA SELLERS,                             )
                                             )
                 Petitioner,                 )       No. 18-435V
                                             )       Special Master
           v.                                )       Daniel Horner
                                             )       ECF
                                             )
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
                Respondent.                  )
                                             )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On March 23, 2018, Miranda Sellers (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of

an influenza (“flu”) vaccine she received on October 3, 2016. ECF No. 1. On April 30, 2019,

respondent filed his Rule 4(c) Report, indicating that this case was not appropriate for

compensation under the terms of the Act for a SIRVA Table injury. ECF No. 18. On November

18, 2020, respondent filed an amended Rule 4(c) Report, indicating that respondent would not

dispute that petitioner had satisfied the legal prerequisites for compensation under the terms of

the Act for a SIRVA Table injury. ECF No. 47. On November 19, 2020, the Special Master

issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 48.

Respondent now proffers that petitioner receive an award of a lump sum of $72,500.00, in the

form of a check payable to petitioner, an award comprised of $72,500.00 for past and future pain
and suffering. This amount represents compensation for all elements of compensation under 42

U.S.C. § 300aa-15(a) to which petitioner is entitled. 1 Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              JOHN V. COGHLAN
                                              Deputy Assistant Attorney General,
                                              Federal Programs Branch, Civil Division

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Acting Deputy Director
                                              Torts Branch, Civil Division

                                              DARRYL R. WISHARD
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/Camille M. Collett
                                              CAMILLE M. COLLETT
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146 Benjamin Franklin Station
                                              Washington D.C. 20044-0146
                                              Tel: (202) 616-4098
                                              E-mail: Camille.m.collett@usdoj.gov

Dated: January 19, 2021




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.